DETAILED ACTION
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Referring to Independent Claim 1 as representative:
1. A method for transmitting data between a server and one or more of a plurality of connected vehicles, the method comprising the steps of: 

establishing, by the server, a communication connection between the server and the one or more of the plurality of connected vehicles, the plurality of connected vehicles forming a vehicular micro cloud and having a shared identification;

sending, by the server, a first portion of data to the one or more of the plurality of connected vehicles, the data having the first portion and a remaining portion; 

receiving, by the server, acknowledgment data from the one or more of the plurality of connected vehicles, the acknowledgment data including the shared identification; 

validating, by the server, the acknowledgment data; and in response to the acknowledgment data being validated, 

sending, by the server, the remaining portion of the data to the one or more of the plurality of connected vehicles.

The prior art fails to teach or render obvious the above underlined limitations in combination with the other limitations of independent claim 1.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Li (US 2021/0360431) from the same or similar field of endeavor teaches:
[0089] For multiuser transmissions (where different data is transmitted to each wireless terminal of the group), processor 1303 may receive (through transceiver 1301) respective ACK/NACK feedback from each wireless terminal of the group after each downlink frame transmission, and a next frame may thus be provided at block 1405 (or 1413) based on the ACK/NACK feedback corresponding to the preceding frame. For an ACK, processor 1303 may provide new data for the respective wireless terminal in the next frame, and for a NACK, processor 1303 may provide the previous data for the respective wireless terminal in the next frame.

[0090] For multicast transmissions (where the same data is transmitted to all wireless terminals of the group), processor 1303 may receive respective ACK/NACK feedback from each wireless terminal of the group after each downlink frame transmission. With a multicast transmission, however, a single NACK from one wireless terminal of the group (while other wireless terminals respond with ACK) may result in retransmission of the previous data to all wireless terminals of the group in the next frame. According to some other embodiments, retransmission may only be provided in the next frame for the wireless terminal(s) and beam(s) corresponding to the NACK(s) to reduce power consumption and/or interference.

Li fails to explicitly teach or render obvious the limitations:
establishing, by the server, a communication connection between the server and the one or more of the plurality of connected vehicles, the plurality of connected vehicles forming a vehicular micro cloud and having a shared identification;

sending, by the server, a first portion of data to the one or more of the plurality of connected vehicles, the data having the first portion and a remaining portion; 

receiving, by the server, acknowledgment data from the one or more of the plurality of connected vehicles, the acknowledgment data including the shared identification; 

Ryu (US 2021/0127381) from the same or similar field of endeavor teaches:
[0138] The groupcast HARQ feedback manager 840 may receive acknowledgement feedback that indicates whether the one or more groupcast sidelink transmissions were successfully received at the set of other UEs. In some examples, the groupcast HARQ feedback manager 840 may perform a second beam training procedure with the set of other UEs to establish the sidelink connection for acknowledgement feedback. In some cases, the acknowledgement feedback is received from the base station, and where each of the set of other UEs transmits associated acknowledgment feedback to the base station. In some cases, the acknowledgement feedback is received from each of the set of other UEs via a sidelink connection with the first UE.

Ryu fails to explicitly teach or render obvious the limitations:
establishing, by the server, a communication connection between the server and the one or more of the plurality of connected vehicles, the plurality of connected vehicles forming a vehicular micro cloud and having a shared identification;

sending, by the server, a first portion of data to the one or more of the plurality of connected vehicles, the data having the first portion and a remaining portion; 

receiving, by the server, acknowledgment data from the one or more of the plurality of connected vehicles, the acknowledgment data including the shared identification; 

Kish (US 2011/0216685) from the same or similar field of endeavor teaches:
[0049] The methods described with respect to FIG. 2 advantageously achieve higher data throughput than traditional multicast transmission, by converting multicast packets in the access point 120 into one or more unicast packets that may be transmitted sequentially to each receiving node of the group 160 at a relatively higher data rate. Further, converting the multicast packet into unicast packets affords higher data transmission reliability because the unicast packets are verified by ACK responses from each receiving node of the group 160. Additionally, if the access point 120 determines not to convert multicast packets into unicast packets, the access point 120 may transmit the multicast packet at the lowest common denominator rate, which is a higher physical data rate than the minimum allowable physical data rate defined in the IEEE 802.11 standard.

Kish fails to explicitly teach or render obvious the limitations:
establishing, by the server, a communication connection between the server and the one or more of the plurality of connected vehicles, the plurality of connected vehicles forming a vehicular micro cloud and having a shared identification;

sending, by the server, a first portion of data to the one or more of the plurality of connected vehicles, the data having the first portion and a remaining portion; 

receiving, by the server, acknowledgment data from the one or more of the plurality of connected vehicles, the acknowledgment data including the shared identification; 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M MORLAN whose telephone number is (571)270-5674. The examiner can normally be reached Monday - Friday, 10 AM - 4PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571) 270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT M. MORLAN
Primary Examiner
Art Unit 2419



/ROBERT M MORLAN/Primary Examiner, Art Unit 2419